1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                  ***

6
      UNITED STATES OF AMERICA, ex rel.,
7     Joshua Luke,
8                         Plaintiff,                  2:13-cv-001319-APG-VCF
                                                      ORDER
9     vs.
      HEALTHSOUTH CORPORATION, et al.,
10
                          Defendants.
11

12
           Before the court are the Amended Motions for Leave to File Documents Under Seal Pursuant to
13
     Court Orders (DOCS, 97, 190) (ECF Nos. 193 and 194).
14
           Accordingly,
15
           IT IS HEREBY ORDERED that a hearing on the Amended Motions for Leave to File Documents
16
     Under Seal Pursuant to Court Orders (DOCS, 97, 190) (ECF Nos. 193 and 194), is scheduled for 1:00
17
     PM, June 6, 2019, in Courtroom 3D.
18

19
           DATED this 21st day of May, 2019.
20
                                                            _________________________
21
                                                            CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25
